DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
Receipt and entry of Applicants’ reply filed on September 20, 2022 is acknowledged.  Claims 1, 3, 14, and 17 are amended and Claim 4 is canceled.  Claims 1-3 and 5-20 are pending with Claims 7-13 are still withdrawn to a non-elected invention.  Thus, Claims 1-3, 5-6, and 14-20 are further examined on the merits in the U.S. non-provisional application.  Based on Applicants’ previous election of Species 5 (Figs. 7A and 7B) (Applicants’ election in the Response to Election/Restriction filed on May 12, 2022) the specific embodiment of Figs. 7A and Fig. 7B are examined below.  

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the 
			a spacing between the first oil channel and the second oil channel that is larger than a thickness of the orbiting wrap (last two lines of Claim 1; while this limitation is broadly recited the specification and/or drawings to not described/show a specific “spacing” between the channels that is larger than a thickness of the orbiting wrap to which the limitations of the claim are directed), and 
			first oil channel passes through the orbiting end plate, second oil channel passes through the fixed end plate (Claim 17)
must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

The drawings are objected to because
			While the Examiner acknowledges that the REPLACEMENT SHEET Figs. 7A and 7B provide a visual improvement over the original drawings, the reference characters/reference numbers still have a blurry look with some of reference numbers not being discernable (for example, the number 339? At the upper left portion of Fig. 7A is not legible).  One way to obviate this objection is to make the reference numerals/reference numbers larger in size so that they are easily seen by the naked eye of a reader of the specification.   			
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description:
		Every reference numeral/reference character depicted in Fig. 7A needs to be described in the specification (for example, 2341c and 3394B are not found described in the specification).  The Examiner encourages Applicants to check each reference numeral/character in Fig. 7A for its appropriate description in the specification and if not described make the appropriate corrections to the specification).
Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
Applicants’ amendment to the title and the other specification objections are acceptable (pp. 2-4 of Applicants’ reply filed on September 20, 2022).

The disclosure is objected to because of the following informalities:
		“main scroll 310” (¶ 0135, line 2 and ¶ 0026) should be ‘main frame [[
		“the fixed scroll 320 B” (¶ 0202, line 3) should be ‘the fixed scroll 320 [[B]]’.  
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 17 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
In Regard to Claim 17
	Dependent Claim 17 recites that the first oil channel passes through the orbiting end plate and the second oil channel passes through the fixed end plate which is not described/shown as such for the embodiment of Figs. 7A and 7B (see ¶s 0201-0208).  


The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 17 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In Regard to Claim 17
	Dependent Claim 17 recites that the first oil channel passes through the orbiting end plate and the second oil channel passes through the fixed end plate in combination with Figs. 7A and 7B makes the claim indefinite in that it is not understood how this feature is achieved when viewing Figs. 7A and 7B, which in contrast, shows the opposite situation where the first oil channel A passing through the fixed scroll and the second oil channel B passing through the orbiting scroll.   


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-2, 6, 14-16, and 18-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by EP3418574A1 (Park et al.; published on December 26, 2018) (PARK).
	In reference to Claim 1, PARK discloses 
		A compressor (scroll compressor 1, title, Abstract, ¶ 0041, line 2, Figs. 1- 12) comprising: 
			a casing (casing 10, ¶ 0041, line 4, Fig. 1) comprising a discharger (refrigerant discharge pipe 16 which discharged compressed refrigerant, ¶ 0043, line 4) configured to discharge refrigerant to an outside of the casing (10), the casing (10) defining an oil storage space (storage space 10c, ¶ 0042, last two lines) configured to store oil therein; 
			a driver (electric motor unit 20, ¶ 0044, line 1, Fig. 1) coupled to an inner circumferential surface of the casing (10); 
			a rotatable shaft (rotation shaft 50, ¶ 0048, lines 2 and 3) coupled to the driver (20) and configured to transport the oil (within 10c); and 
			a compressing assembly (compression unit 30 includes scrolls 32 and 33, Abstract, (¶s 0049 and 0084, last three lines, and ¶ 0058) coupled to the rotatable shaft (50) and configured to compress the refrigerant, the compressing assembly being configured to be lubricated with the oil (via oil passages 371 and 372, ¶ 0093), 
			wherein the compressing assembly (80) comprises: 
				an orbiting scroll (orbiting scroll 33, ¶ 0049, lines 3 and 4) comprising: 
				an orbiting end plate (orbiting plate portion 331, ¶ 0058) that supports the rotatable shaft (50) rotatably and is configured to perform an orbiting motion (Abstract) about the rotatable shaft (50), and 
				an orbiting wrap (orbiting wrap 332, ¶ 0055, lines 2 and 3) that extends along a circumferential direction of the orbiting end plate, 
			a fixed scroll (fixed scroll 32, ¶ 0049, lines 1 and 2) comprising: 
				a fixed end plate (fixed end plate portion 321, ¶ 0050, lines 2 and 3) that defines a refrigerant inlet (injection pipe L4, ¶ 0111, last five lines, Fig. 1) and a discharge hole (325, 382) spaced from the refrigerant inlet (includes L4), and
				a fixed wrap (fixed wrap 323, ¶ 0055, lines 1 and 2) that extends from the fixed end plate (321) and faces the orbiting wrap (323), wherein the orbiting wrap (323) and the fixed wrap (332) are configured to compress the refrigerant, and the discharge hole (discharge port 325a, 325b, ¶ 0053, last four lines) is configured to discharge the compressed refrigerant (Fig. 1), 
			a main frame (frame 31, ¶ 0046, line 1) that is disposed at the fixed end plate (821) and accommodates the orbiting scroll (33), wherein the rotatable shaft (50) passes through the main frame (31), and
			an oil feeding channel (compression oil feeding path F2 that includes oil feeding paths 371 and 372, ¶ 0093) that passes through the orbiting end plate (371 passes through 331) and the fixed end plate (372 passes through 321) and that is configured to supply the oil transported by the rotatable shaft (50) into one or more regions (oil is transported to the left and right portions of the compressor as shown in Fig. 4) between the orbiting wrap (332) and the fixed wrap (323, Fig. 4), the oil feeding channel comprising:
	a first oil channel (oil feeding path 372, ¶ 0093) configured to supply the oil to a first region (first portion of the compression unit at the lower right portion of Fig. 3) between the fixed wrap and the orbiting wrap (between the orbiting wrap and fixed wrap in the axial direction, Fig. 3), the first oil channel having a first outlet (M, Examiner’s ANNOTATED Fig. 4 of PARK) spaced apart from the rotatable shaft (50), and
	a second oil channel (oil feeding path 371, ¶ 0093) that is separate from the first oil channel (372) and configured to supply the oil to a second region (at upper left portion as shown in Fig. 4) different from the first region, the second oil channel (371) having a second outlet (N, Examiner’s ANNOTATED Fig. 4) spaced apart from the rotatable shaft (50) and defined radially outward relative to the first outlet (M) with respect to the rotatable shaft (50; M is located radially farther than N relative to 50), and 
		wherein the first oil channel (372) and the second oil channel (371) are spaced apart from each other by a spacing (spacing O, Examiner’s ANNOTATED Fig. 4 of PARK) larger than a thickness of the orbiting wrap (a radial thickness of 332; spacing O is much larger than a radial thickness of the orbiting wrap 332).

    PNG
    media_image1.png
    446
    554
    media_image1.png
    Greyscale

Examiner’s ANNOTATED Fig. 4 of PARK

	In reference to Claim 2, PARK further discloses that the first outlet (M, Examiner’s ANNOTATED Fig. 4 of PARK) and the second outlet (N, Examiner’s ANNOTATED Fig. 4 of PARK) are spaced apart from each other (see Examiner’s ANNOTATED Fig. 4 of PARK), and wherein the first outlet (M) is configured to remain open regardless of a position of the orbiting wrap (332) relative to the fixed wrap (as shown in Examiner's ANNOTATED Fig. 4 of PARK the first outlet M is to the chamber regardless of a position of the orbiting wrap 332 relative to the fixed wrap 323). 
	In reference to Claim 6, PARK also discloses that a diameter of each of the first outlet (M, Examiner’s ANNOTATED Fig. 4 of PARK) and the second outlet (N) is less than a radial thickness of the fixed wrap (323) or the orbiting wrap (332, as seen in Fig. 4 the respective outlets have a diameter dimension that is less than the respective wraps adjacent thereto).
	In reference to Claim 14, PARK further discloses that the first oil channel (372, Fig. 4) passes through the fixed end plate (321), and the second oil channel (371, Fig. 4) passes through the orbiting end plate (331).
		In reference to Claim 15, PARK further discloses that 
				wherein the first oil channel (372, Fig. 4) comprises: 
					a first oil transfer channel (space that is crossed by the reference numeral 324 in Fig. 4) defined in the main frame (31) and configured to receive the oil supplied by the rotatable shaft (230, ¶ 0093, via 50a); and 
					a first fixed oil channel (372, Fig. 4) defined in the fixed scroll (32) and configured to communicate the oil with the first oil transfer channel, the first fixed oil channel (372) having the first outlet (M), and 
				wherein the second oil channel (371) comprises: 
					an orbiting oil input channel (371a) that passes through the orbiting end plate (331) and is configured to provide the oil into the orbiting scroll (33), 
					a connection oil channel (371b) that extends from the orbiting oil input channel (371a) toward an outer circumferential surface of the orbiting scroll (33), and 
					a communication oil channel (371c) that passes through the orbiting end plate (33) and is configured to communicate the oil with the connection oil channel (371b) and the second outlet (N). 
	In reference to Claim 16, PARK also discloses that the first oil channel (372, Fig. 4) passes through the fixed end plate (321), and the second oil channel (371) passes through the orbiting end plate (331).
	In reference to Claim 18, PARK also discloses that the first region and the second region are in fluid communication with each other and arranged next to each other in a radial direction of the rotatable shaft (Fig. 4...as the chambers between the fixed scroll and the orbiting scroll move through the first and the second region during an orbiting cycle of the orbiting scroll there is, because of the orbiting movement, fluid communication between the first region and the second region and these regions are arranged next to each other in a radial direction of the rotatable shaft 50).
	In reference to Claim 19, PARK further discloses that the rotatable shaft (50, Fig. 1) defines an oil supply channel (50a) that extends upward from a bottom end of the rotatable shaft (50) facing the oil storage space (10c).
	In reference to Claim 20, PARK also discloses that the main frame (31, Figs. 3 and 4) defines an oil transfer channel (in the horizontal space adjacent 31 as shown in Fig. 4) that extends from an inner circumferential surface of the main frame (31) facing an outer circumferential surface of the rotatable shaft (50), and 
			wherein the rotatable shaft (50) further defines an oil feeding hole (511) that passes through the outer circumferential surface of the rotatable shaft (50) and is configured to provide the oil from the oil supply channel (50a, ¶ 0093) to the oil transfer channel (in the horizontal space adjacent 31 as shown in Fig. 4).

Allowable Subject Matter
Claims 3 and 5 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Reasons for Allowability
The following is an examiner’s statement of reasons for allowance:
			Dependent Claim 3 taken either individually or in combination with other prior art of record fails to teach or render obvious Applicants’ compressor as claimed including   
				“wherein at least a portion of the first outlet (A1, Fig. 7A) and the second outlet (B1) is configured to be blocked based on rotation of the orbiting wrap (333, Figs. 2 and 7A) relative to the fixed wrap (323)” is not shown or rendered over the prior art of record.  
			Dependent Claim 5 taken either individually or in combination with other prior art of record fails to teach or render obvious Applicants’ compressor as claimed including   
				“wherein the first oil channel (A, Fig. 7A) is disposed between an inner surface of the orbiting wrap (331) and an outer surface of the fixed wrap (323), and 
				wherein the second oil channel (B) is disposed between an outer surface of the orbiting wrap (331) and an inner surface of the fixed wrap (323)” is not shown or rendered over the prior art of record.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Response to Arguments 
Applicants’ claim amendments and arguments filed in the reply filed on September 20, 2022 have been fully considered and are persuasive to the currently pending claims with respect to: 
			(i) objections to the drawings, and
 			(ii) the previous 35 U.S.C. 112, first and second paragraph rejections 
which are hereby withdrawn by the Examiner.  

Applicants assert that the REPLACEMENT SHEET Figs. 7A and 7B have been reprinted for improved clarity (p. 13, 2nd full paragraph of Applicants’ reply under the section heading Drawing Objections), however, the reference numbers/reference characters are still not easily recognized such that this drawing objection is described above.  Additionally, the Examiner still finds reference numerals/reference characters in Fig. 7A that are not found described in the specification such that this previous drawing objection is also described above (paragraph #7 in the Non-Final Rejection having notification date of June 20, 2022).  

Applicants assert that PARK does not disclose the amended limitation recited in independent Claim 1 “wherein the first oil channel and the second oil channel are spaced apart from each other by a spacing larger than a thickness of the orbiting wrap” (bottom of p. 14 to p. 15 of Applicants’ reply) which has been fully considered.  The Examiner respectfully disagrees with Applicants’ assertion.  The Examiner still interprets PARK to disclose the amended limitations as follows
		
	spaced apart from the rotatable shaft (50) and defined radially outward relative to the first outlet (M) with respect to the rotatable shaft (50; M is located radially farther than N relative to 50), and 
		wherein the first oil channel (372) and the second oil channel (371) are spaced apart from each other by a spacing (spacing O, Examiner’s ANNOTATED Fig. 4 of PARK) larger than a thickness of the orbiting wrap (a radial thickness of 332; spacing O is much larger than a radial thickness of the orbiting wrap 332).

Thus, a prima facie case of anticipation is fulfilled for Claim 1 such that the 35 U.S.C. 102 rejection based on PARK is maintained and is fully cited and described above.  


Conclusion
Applicants’ amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the Examiner should be directed to PAUL WILLIAM THIEDE whose telephone number is (313)446-4907.  The Examiner can normally be reached on M-F 8:30 AM - 5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Essama Omgba can be reached on 469-295-9278.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/PAUL THIEDE/
Examiner, Art Unit 3746
Monday November 14, 2022

/DOMINICK L PLAKKOOTTAM/Primary Examiner, Art Unit 3746